DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 9 is objected to because of the following informalities:   	In claim 9, “least one fluid channel” in line 2, should read “at least one fluid channel”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-8, 10, 13, 17 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (Biotechnology and Bioengineering, Vol. 103, No. 1, May 1, 2009) (hereinafter “Moore”).
Regarding claim 1, Moore discloses a method of creating a reperfusion injury (Abstract), the method comprising: 	providing a cell culture device having an internal chamber with at least one port coupled to a perfusion modulating system capable of modulating perfusion in the internal chamber, wherein the internal chamber includes a cell culture (peristaltic pump to a cell culture device having cell culture therein; FIG. 2; pages 200 to 201); 	perfusing a fluid through the internal chamber with the perfusion modulating system (peristaltic pump is used to drive flow of fluid through the system including the cell culture device; page 200; FIG. 2), 	wherein the perfusion modulating system includes at least one pump (FIG. 2)a; 	reducing fluid flow through the internal chamber (fluid flow through the cell culture is reduced to induce hypoxia; page 201); 	reperfusing fluid flow through the internal chamber; and  	creating a reperfusion injury in the cell culture by the reperfusion of the fluid flow through the internal chamber ((fluid flow through the cell culture is reduced to induce hypoxia; page 201; pages 201 to 202).
Regarding claims 2-3, Moore further discloses wherein the cell culture includes at least one type of tissue cells (myocytes; page 201).
Regarding claim 4, Moore further discloses wherein the fluid includes a liquid carrier having oxygen (media having oxygen; pages 201 to 202).
Regarding claim 5, Moore further discloses varying intensity of perfusion or duration of perfusion by changing flow rate of the fluid (fluid flow rate through the cell culture device is varied to induce hypoxia; pages 201 to 202).
Regarding claim 6, Moore further discloses the method of creating hypoxia in the cell culture from the reduced fluid flow (the experiment of Moore is directed to create hypoxia by regulating fluid flow through the cell culture device; pages 201 to 202). 
Regarding claim 7, Moore further discloses the method of occluding fluid flow prior to the reperfusing (perfusion of the cell culture device is stopped for at least 24 hours prior to reperfusion; page 201).
Regarding claim 8, Moore further discloses the method of determining an effect of the reperfusion on the cell culture based on the reperfusion injury (page 201, under Cell Viability).
Regarding claim 10, Moore further discloses wherein the perfusion modulating system is fluidly coupled to at least one port in the cell culture device (FIG. 2).
Regarding claim 13, Moore further discloses monitoring the cell culture during the steps of perfusing fluid flow through the internal chamber, reducing fluid flow through the internal chamber, and reperfusing fluid flow through the internal chamber (at least oxygen content in the cell culture device is monitored at least during hypoxia events; also, the system includes a microscope stage that is used for continuous monitoring of the system; pages 200 to 201).
Regarding claims 17 and 21, Moore disclose introducing a test substance to the internal chamber before, during or after the reperfusion injury; and screening the cell culture for changes in response to the test substance (i.e., the cell culture device can be used to test various agent (page 200, left column), and screening of the cell culture for changes and modifying the dosage or changing the test substance are intrinsic in the system of Moore).
Therefore, Moore meets the limitations set forth in claim(s) 1-8, 10, 13, 17 and 21.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 9, 11-12, 14-15 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore as applied to claim 1 above, and further in view of Prabhakarpandian et al. (cited in the IDS dated 08/17/2020; US 2011/0104658; hereinafter “Prabhakarpandian”).
Regarding claims 9 and 11-12, Moore discloses the method of claim 1. 	 Moore disclose cell culture device but does not explicitly disclose wherein the cell culture device incudes at least one fluid channel bordering the internal chamber of the cell culture device; and at least one wall separating the internal chamber and the at least one fluid channel, wherein the at least one wall includes at least one gap, each gap fluidly coupling the internal chamber with the at least one fluid channel.  	Prabhakarpandian a cell culture device comprising an internal chamber, at least one fluid channel bordering the internal chamber of the cell culture device; and at least one wall separating the internal chamber and the at least one fluid channel, wherein the at least one wall includes at least one gap, each gap fluidly coupling the internal chamber with the at least one fluid channel (FIG. 5; [0034]). 	In view of Prabhakarpandian, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the cell culture device of Moore such that the perfusion fluid and internal chamber is separated by a wall form a channel having a port as disclosed by Prabhakarpandian, because such modification would have been a matter of design choice as disclosed by Prabhakarpandian.
Regarding claims 14-15 and 18, modified Moore does not explicitly disclose the method of performing impedance measurements on the cell culture by an electrodes. 	Prabhakarpandian discloses the use of electrode for impedance measurement of the cell culture ([0044]).  	In view of Prabhakarpandian, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the electrodes of Prabhakarpandian with the cell culture device of modified Moore for the purpose of monitoring the cell culture as disclosed by Prabhakarpandian.
Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore as applied to claim 1 above.
Regarding claim 16, Moore discloses the method of claim 1. 	Moore further discloses the step of assessing the damage of the cell culture from the reperfusion, but does not disclose wherein the damage is assessed by determining : changes in pH, upregulation of inflammation markers, increase in reactive oxygen species, changes in intracellular calcium, microvascular dysfunction, epithelial cell disfunction, altered cellular metabolism, activation of neutrophils, activation of platelets, activation of complement factors and proteases, increase in eicosanoids, increase in nitric oxide, increase in endothelin, increase in cytokines, or viability of cells of the cell culture. 	However, it would have been prima facie obvious to one of ordinary skill in the art to have modified the method of Moore such that the damage of the cell culture is assessed by the claimed method, because such modification would have been the substitution of one known method for another for the predictable result of assessing the damage of reperfusion of the cell culture. 
Claim(s) 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore as applied to claim 1 above, and further in view of Hendricks et al. (US 2011/0257504; hereinafter “Hendricks”).
Regarding claims 19-20, Moore discloses the method of claim 1. 	Moore does not explicitly disclose the claimed tissue construct having electrodes. 	Hendricks discloses wherein cells can be grown on synthetic or natural hydrogel and be coupled to electrodes ([0102]).  	In view of Hendrick, it would have been prima facie obvious to one of ordinary skill in the art to have modified the cell culture of Moore with that of Hendricks because such modification would have resulted in a cell culture device having the added advantage of stimulating and monitoring the cells during the cell culture.  	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,775,364. Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of U.S. Patent No. 10,775,364.  	
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799